DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, 7-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites linking up several instances of the same type of data and creating a graph over time of the patient health data. The limitation of linking up several instances of the same type of data and creating a graph over time of the patient health data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a server” language, “linking” in the context of this claim encompasses the user manually calculating the graphical data. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. This step is not necessarily performed by a computer. The server and computer recited in the other data gathering and presenting steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing and retrieving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2010/0299155 to Findlay et al.
As to claim 1, Findlay discloses a method of presenting health care information, comprising, in combination, the steps of:
creating patient health data for a patient, and storing the patient health data on a server (Findlay [0022] and [0052]);
Findlay [0052]);
presenting the patient health data accessed in sections searchable by icons presented on the corresponding computer (Findlay [0076] where icons avatars);
wherein the patient health data comprises non-quantifiable data from one of either and both the patient and the health care provider (Findlay [0079]-[0080] where “Lipitor” is non-quantifiable data); and
the icons presented comprise at least one of prescriptions (Findlay [0080] see “medications”)
wherein the patient health data further comprises quantifiable data (See length of time  Findlay claim 40) further comprising the steps of creating a graph of several instances of the same type of quantifiable patient health data over time, and displaying the graph on the corresponding computer (Findlay claim 40)
As to claim 7, see the discussion of claim 6, additionally, Findlay discloses the method further comprising the step of searching by keyword in the non-quantifiable data to obtain the graphical patient health data (Findlay [0121]-[0122]).
As to claim 8, see the discussion of claim 1, additionally, Findlay discloses the method wherein the patient health data comprises at least one of scheduling data (Findlay [0087]-[0090]).
As to claim 9, see the discussion of claim 8. Examiner notes that the claim is dependent on an optional element of claim 8, it is therefore not required to be taught in the prior art to meet the claim limitation.
As to claim 10, see the discussion of claim 1, additionally, Findlay discloses the method wherein the several instances of the same type of quantifiable health patient data comprise test results (Findaly [0121]).
As to claim 11, see the discussion of claim 1, additionally, Findlay discloses the method further comprising the step of creating a health care provider profile by a health care provider which comprises Findlay [0087]).
As to claim 12, see the discussion of claim 1, additionally, Findlay discloses the method further comprising the step of restricting access by a health care professional to patient health data for a given patient until permission from the given patient is received (Findlay [0094]).
As to claim 13, see the discussion of claim 1, additionally, Findlay discloses the method further comprising the step of creating administrative data and delivering the administrative data to one or more of the patients and the health care providers (Findlay [0087]-[0090]).
As to claim 14, see the discussion of claim 1, additionally, Findlay discloses the method wherein the administrative data comprises a patient schedule and information about an upcoming meeting (Findlay [0087]-[0089]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0299155 to Findlay et al. in view of U.S. Patent Application Publication 20140278526 to Thakkar et al.
As to claim 2, see the discussion of claim 1, however, Findlay does not explicitly teach the method wherein the health care provider-generated non-quantifiable data is an audio message, and further comprising the step of transcribing the audio message to enter the audio message into the patient health data. Thakkar discloses the method wherein the health care provider-generated non-quantifiable data is an audio message, and further comprising the step of transcribing the audio message to enter the audio message into the patient health data (Thakkar [0020]).
Thakkar in the medical record system of Findlay to allow a user to more quickly access messages in coordination with additional medical data.
As to claims 3 and 4, see the discussion of claim 2. The claims are dependent on optional features of claim 1, therefore it is not required for the references to teach these optional features to meet the claim limitation. They are therefore rejected for the same reasons as claims 1 and 2.
As to claim 5, see the discussion of claim 1, additionally, Thakkar discloses  wherein the step of transcribing comprises auto-transcription of the audio message (Thakkar abstract and [0017]).
Response to Arguments
Applicant's arguments filed 3/16/22 have been fully considered but they are not persuasive. 
Applicant argues that generating a graph and displaying a graph on a computer are inherently a meaningful limit to what useful information can be quickly obtained by a computer. However, graphing patient data overtime is a very old practice that predates computers, the computer performs the routine function of graphing or performing calculations which is a routine computing function. The computer, as claimed, does not provide a meaningful limit on the abstract idea. 
Applicant argues that Findlay does not teach the newly added feature of displaying instances of the same type of quantifiable patient data over time. Findlay discloses in “[0021] A distance from an information element category 564,566,568,570,572, and 574 to the focal point 562 may vary based on the date in which a lab test categorized in the information element category was performed and/or received ( e.g., the latest date of a test result in the hematology category).” Additionally, in claim 40, “The medical record display device of claim 39, wherein the at least one information element relates to a medication being taken by the patient and the one or more properties comprises a length of time the medication has been taken by the patient, and wherein the distance from the dimension indicator is determined based on the length of time.” Findlay therefore teaches graphically displaying instances of medication by length of time and laboratory results by age of record. The claims are therefore rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.